DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over VanderSchuit (8,827,496) in view of Ko (10,704,780).
With respect to claims 1 and 4, VanderSchuit teaches a floating light display for a pool (column 13, line 64-column 14, line 20), the floating light display comprising: a top cover (16 and 18) having a top surface (18) and a bottom surface (16) opposite the top surface (fig. 4); at least one bottom LED light (14) visible at the bottom surface (Fig. 4); a remote control sensor (column 10, lines 1-17) and at least one control button (64) each disposed on the top surface (Fig. 8-10) and configured to control selection of at least one of a light illumination pattern and a light illumination color for the at least one top LED light and the at least one bottom LED light based on input from a user (column 2, lines 4-7 and column 9, lines 48-53), wherein the remote control sensor is configured to receive the input from the user through a remote control (column 10, lines 1-17); a 
VanderSchuit teaches the display films each having a thickness (column 6, lines 39-40) But does not explicitly teach the thickness is less than 1.6 millimeters, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment with and optimize the thickness of the film, in order provide a desired light output. 
VanderSchuit does not explicitly teach at least one top LED light visible at the top surface (claim 1); wherein the at least one top LED light is an outer light ring (claim 4). 
 As for claim 1, Ko also drawn to floating light displays for a body of water, teaches at least one top LED light (41) visible at a top surface (11). 
As for claim 4, Ko teaches wherein the at least one top LED light (41) is an outer light ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the outer light ring top light of Ko in the floating light display of VanderSchuit, in order to provide a greater amount of light. 



With respect to claim 3, VanderSchuit teaches wherein the plurality of display films each has a thickness (column 6, lines 39-40) but does not explicitly teach the thickness is between 0.3 millimeters and 0.5 millimeters, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment with and optimize the thickness of the film, in order provide a desired light output. 



VanderSchuit does not explicitly teach at least one top light visible at the top surface, control button to control the at least one top light and the at least one bottom light (claim 5); wherein the at least one top light is an outer light ring (claim 11).

As for claim 11, Ko teaches wherein the at least one top light (41) is an outer light ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the outer light ring top light of Ko in the floating light display of VanderSchuit, in order to provide a greater amount of light. 

As for claim 6, VanderSchuit teaches further comprising a remote control sensor disposed on the top surface and configured to control selection of at least one of the light illumination pattern and the light illumination color for the at least one top light and the at least one bottom light based on the input from the user, wherein the remote control sensor is configured to receive the input from the user through a remote control (column 10, lines 1-17).  
As for claim 7, VanderSchuit teaches the image including a subject and a background, wherein one of the subject and the background is transparent and the other one of the subject and the background is shaded (column 10, line 19-column 11, line 17).  
As for claim 8, VanderSchuit teaches a seal configured to extend around a perimeter of the top cover and, when the bottom cover is coupled with the top cover, 
As for claim 9, VanderSchuit teaches further comprising a solar panel disposed on the top surface and configured to charge the floating light display when the solar panel is exposed to the sun (column 7, lines 47-64).  

As for claims 10 and 12-20, VanderSchuit and Ko teach all of the claimed elements, as is discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/12/2022